Citation Nr: 0719267	
Decision Date: 06/26/07    Archive Date: 07/05/07

DOCKET NO.  03-09 488	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.	Entitlement to service connection for hearing loss, right 
ear.

2.	Entitlement to an initial compensable rating for service 
connected hearing loss, left ear.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Morton, Associate Counsel 




INTRODUCTION

The veteran served on active duty from November 1960 to 
November 1962.

This appeal is before the Board of Veterans' Appeals (Board) 
from rating decisions from the Reno, Nevada, Department of 
Veterans Affairs (VA) Regional Office (RO).  A July 2002 
rating decision continued a noncompensable rating for hearing 
loss of the left ear, and in November 2004, the Board 
remanded the case to the RO for additional development, to 
include adjudication of whether new and material evidence had 
been received to reopen a claim for service connection for 
hearing loss of the right ear.  The latter claim was denied 
by an RO decision in November 2005.

The veteran initially had requested a Board hearing but 
subsequently withdrew that request in writing in July 2003.  
On appeal again in August 2005 the Board reopened the 
veteran's service connection claim for hearing loss of the 
right ear and remanded the case for further development for 
this issue as well as for the veteran's increased rating 
claim for hearing loss of the left ear.  Specifically, the 
Board directed the Appeals Management Center (AMC) to obtain 
Social Security Administration (SSA) records and provide the 
veteran a VA audiological examination.  

The Board finds that the AMC complied with the August 2005 
Remand directive, see Stegall v. West, 11 Vet. App. 268, 271 
(1998) (noting Board's duty to "insure [the RO's] 
compliance" with the terms of its remand orders), however, 
the Board must again REMAND a portion of the instant appeal 
to the RO for further action.  Specifically, as explicated 
below, the Board has granted service connection for hearing 
loss of the right ear, and, as noted above, the veteran 
already is service connected for hearing loss of the left 
ear, but seeks a higher evaluation for this disorder.  The 
Board finds that the issue of assignment of a disability 
rating for the left ear is inextricably intertwined with the 
veteran's claim service connection for hearing loss of the 
right ear, which, because the Board has granted it, the 
AMC/RO must now rate.  See Harris v. Derwinski, 1 Vet. App. 
180, 183 (1991) (the prohibition against the adjudication of 
claims that are inextricably intertwined is based upon the 
recognition that claims related to each other in the 
prescribed degree should not be subject to piecemeal 
decision-making or appellate litigation).  That is, because 
the veteran now has a bilateral hearing disability rather 
than a unilateral hearing disability, the AMC/RO must 
evaluate the veteran's hearing impairment as such a bilateral 
disability instead of evaluating it independently as a 
unilateral disability.  38 C.F.R. § 4.85(f) (setting forth 
special provisions for rating service connected unilateral 
hearing disability).            

Accordingly, this aspect of the appeal is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  
VA will notify the veteran if further action is required on 
his part.


FINDINGS OF FACT

The veteran currently has a hearing loss disability of the 
right ear and the medical evidence is at least in equipoise 
in showing a nexus between his hearing deficit and  both in-
service ear infections and acoustic trauma.     


CONCLUSION OF LAW

The veteran's hearing loss disability of the right ear was 
incurred during active service.  38 U.S.C.A. §§ 1131, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.303, 3.385 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002) significantly changed the law 
prior to the pendency of this claim.  VA has issued final 
regulations to implement these statutory changes.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  The VCAA 
provisions include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits, and they redefine the obligations of 
VA with respect to the duty to assist the veteran with his 
claim. 

In the instant case, the Board has rendered a decision in 
favor of the veteran, finding that service connection for 
hearing loss, right ear, is warranted, and therefore, a 
further discussion of the VCAA duties is unnecessary at this 
time.  It should be noted, however, that the RO should cure 
any potential defects in notice, as would be demonstrated by 
a failure to notify the veteran of all five elements of a 
service connection claim (to include the type of evidence 
necessary to establish a disability rating and the effective 
date for the claimed disability), or assistance provided by 
VA, prior to its determination of a proper disability rating 
and effective date for the veteran's service-connected 
disability.  See Pelegrini v. Principi, 18 Vet. App. 112, 
119-20 (2004) (holding that proper VCAA notice must "precede 
an initial unfavorable [RO] decision"); see also Dingess v. 
Nicholson, 19 Vet. App. 473, 484, 486 (2006) (holding that 
the VCAA notice requirements contained in 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, which include: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date of the disability).   


II. Law & Regulations

a. Service Connection
The Court has held that "[f]or service connection to be 
awarded, there must be (1) medical evidence of a current 
disability; (2) medical evidence, or in certain 
circumstances, lay evidence of an in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury."  Coburn v. Nicholson, 19 
Vet. App. 427, 431 (2006); accord Disabled Am. Veterans v. 
Sec'y of Veterans Affairs, 419 F.3d 1317, 1318 (Fed. Cir. 
2005); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 
2004).  If the veteran fails to demonstrate any one element, 
denial of service connection will result.  Disabled Am. 
Veterans, supra; Coburn, supra.

With respect to the "current disability" prong, the Court 
has recognized that, "[i]n the absence of proof of a present 
disability there can be no valid claim" of service 
connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Caluza v. Brown, 7 Vet. App. 498, 505 (1995) 
(recognizing that "[a] service-connection claim must be 
accompanied by evidence which establishes that the claimant 
currently has the claimed disability").  

Turning to the second, "incurrence in or aggravation by 
service" prong, the Court has expressed that "[s]ervice 
connection for VA disability compensation . . . will be 
awarded to a veteran who served on active duty during a 
period of war . . . for any disease or injury that was 
incurred in or aggravated by" such service.  Caluza, 7 Vet. 
App. at 505.  VA may grant service connection, despite a 
diagnosis after discharge, when all the evidence, including 
that pertinent to service, establishes that the veteran 
incurred the disease during service.  See 38 C.F.R. § 
3.303(d); accord Caluza, supra ("When a disease is first 
diagnosed after service, service connection may nevertheless 
be established by evidence demonstrating that the disease was 
in fact 'incurred' during the veteran's service, or by 
evidence that a presumption period applied").  

With respect to the third, "nexus" prong, the veteran must 
demonstrate through medical evidence that "a causal 
relationship" exists between the present disability and an 
in-service event.  Shedden, 381 F.3d at 1167.  Where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence must demonstrate that 
the claim is plausible.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  Mere lay assertions of medical status do 
not constitute competent medical evidence.  Moray v. Brown, 5 
Vet. App. 211, 214 (1993) ("lay persons are not competent to 
offer medical opinions").  Alternatively, a veteran can 
establish a nexus between service and the current disability 
by offering medical or lay evidence of continuity of 
symptomatology and medical evidence of a nexus between the 
present disability and the symptomatology.  See Voerth v. 
West, 13 Vet. App. 117, 120 (1999); Savage v. Gober, 10 Vet. 
App. 488, 495 (1997).

In addition, pursuant to 38 C.F.R. §§ 3.307 and 3.309 where a 
veteran served 90 days or more after December 31, 1946, as 
here, and an organic disease of the nervous system (to 
include sensorineural hearing loss) becomes manifest to a 
degree of 10 percent within 1 year from date of termination 
of such service, such disease shall be presumed to have been 
incurred in service, despite the lack of evidence of such a 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

b. Hearing Disability
With respect to hearing loss, impaired hearing will be 
considered to be a disability when: (1) the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, or 
4000 hertz is 40 decibels or greater; or (2) the auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000, or 4000 hertz are 26 decibels or greater; or (3) 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385.

c. Standard of Proof
38 U.S.C.A. § 5107 sets forth the standard of proof applied 
in decisions on claims for veterans' benefits.  A veteran 
will receive the benefit of the doubt when an approximate 
balance of positive and negative evidence exists.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Thus, when a veteran 
seeks benefits and the evidence is in relative equipoise, the 
veteran prevails.  Wells v. Principi, 18 Vet. App. 33, 36 
(2004); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  A 
claim will be denied only if a preponderance of the evidence 
is against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 
519-20 (1996).  


III. Analysis 

a. Factual Background
The veteran's November 1960 Report of Medical Examination for 
Pre-Induction contains a normal clinical assessment of the 
ears, but an abnormal evaluation of the eardrums.  It was 
noted that the veteran had a perforation of the right ear 
with a small amount of serious drainage.  At this time he 
exhibited normal 15/15 (whispered voice) hearing, and a 
hearing examination disclosed the following results for the 
right ear: decibels of 20 were reported at 1000 and 2000 
hertz, and 15 decibels were recorded at 4000 hertz.  In his 
accompanying Report of Medical History, the veteran indicated 
that he had experienced ear, nose and throat trouble as well 
as running ears.  

September 1961 and February 1962 Chronological Records of 
Medical Care indicate that the veteran received medial 
treatment for a discharge from the right ear.  He had an 
earache and bleeding from this ear, and was diagnosed with 
otitis externa.  

The veteran's September 1962 Report of Medical Examination 
for Separation contains a normal clinical evaluation of the 
ears, but an abnormal assessment of the eardrums.  At this 
time, an audiometer examination revealed decibels of 5 for 
frequencies of 1000, 2000 and 4000 hertz.  His Form DD-214 
reflects that he served as a canvas and leather repairman, 
and his Form DD-735 discloses that he worked in field 
maintenance overseas in Germany.     

In February 1966, the veteran submitted a number of documents 
pertaining to his hearing disability.  In one correspondence, 
the veteran indicated that he had a hearing defect ever since 
his active service, and in another, the veteran's fellow 
service member, R.E.R., indicated that the veteran's 
"hearing got gradually worse" after February 1962.  In 
another statement, the veteran's former employer, E.A.M., 
indicated that between the fall of 1962 and September 1963 
"[m]y wife and I noticed that in carrying on a conversation 
at the dinner table if [the veteran] had his eyes on the 
plate, he would completely miss what we had said."  The 
veteran's mother at this time also conveyed that "I do know 
that his hearing was O.K. when he took his physical for the 
army."        

The veteran underwent tympanoplasty of the right ear in 
November 1966, and  January 1974 and January 1975 private 
medical reports indicate that the veteran had conductive 
hearing loss, right ear.  

September 1988 SSA records likewise note that the veteran had 
bilateral hearing loss, and a May 1995 private medical record 
indicates that the veteran continued to show bilateral 
sensorineural hearing loss.

In his March 1997 claim for bilateral hearing loss, the 
veteran stated that he had not experienced any problems with 
his right ear prior to service.   

The veteran's April 2000 VA audiological examination, which 
included a puretone threshold test and a Maryland (CNC) word 
list test, reflected a hearing loss disability of the right 
ear, as demonstrated by the following audiometric scores: For 
the puretone threshold test, in the right ear, decibels of 
40, 65, 70 and 80 were reported for frequencies of 1000, 
2000, 3000 and 4000 hertz respectively.  The veteran's August 
2000 VA audiological examination, which also included a 
puretone threshold test and a Maryland (CNC) word list test, 
produced the same scores. 

A June 2001 private medical report diagnosed the veteran with 
bilateral moderate to severe hearing loss with very poor 
discrimination scores.  

The veteran's March 2002 VA audiological examination, 
inclusive of a puretone threshold test and a Maryland (CNC) 
word list test, revealed the following scores: For the 
puretone threshold test, in the right ear, decibels of 45, 
80, 100 and 95 were reported for frequencies of 1000, 2000, 
3000 and 4000 hertz respectively.  The VA clinician 
determined that "it is more likely than not that the mixed 
hearing loss is due to ear infections he incurred while on 
active duty."  

The veteran's July 2006 VA audiological examination, which 
included a puretone threshold test and a Maryland (CNC) word 
list test, generated the following scores: For the puretone 
threshold test, in the right ear, decibels of 40, 65, 75 and 
85 were reported for frequencies of 1000, 2000, 3000 and 4000 
hertz respectively.  In a September 2006 Addendum to this 
examination report, the VA clinician indicated that the 
veteran's hearing loss "is least likely as not less than 
50/50 probability caused by or a result of" noise exposure 
while in the military.  The clinician noted that the 
veteran's history of in-service noise exposure, occupational 
noise exposure, and the medical records contained in his C-
file were considered 

b. Discussion
As reflected in all the VA audiological examination reports, 
the veteran currently has a right ear hearing loss 
disability, as defined by 38 C.F.R. § 3.385.  He has 
consistently received a diagnosis of sensorineural hearing 
loss, to include of the right ear, and his multiple VA 
medical examination reports have also shown a continuous 
hearing loss disability of the right ear, as his auditory 
threshold levels have exceeded 40 decibels at at least one of 
the frequency levels tested.  See 38 C.F.R. § 3.385.  

The only remaining question, therefore, is whether a causal 
link exists between the veteran's current right ear hearing 
loss and his active service or any incident thereof.  The 
Board finds that the evidence falls at least in relative 
equipoise with respect to this query.  With application of 
the doctrine of reasonable doubt, service connection is 
warranted.  38 U.S.C.A. § 1131, 5107(b); 38 C.F.R. § 3.303.

Specifically, as noted above, the veteran's service medical 
records document that he had a right ear otitis during 
service for which he received treatment, and the March 2002 
VA examiner expressly determined that the veteran's current 
hearing disability was "more likely than not . . . due to 
ear infections he incurred while on active duty."  This 
evidence weights in favor of the veteran's service connection 
claim for hearing loss of the right ear.  Further bolstering 
the veteran's claim are the numerous and relatively 
contemporaneous with service lay statements attesting to the 
fact that the veteran exhibited impaired hearing immediately 
following service.  While the Board acknowledges that these 
statements cannot establish the level of severity of the 
veteran's post-service hearing loss, they do corroborate his 
attestations that he experienced some hearing impairment 
immediately after his active service.  

Weighing against the veteran's claim is the fact that the 
veteran's 1962 Report of Medical Examination for Separation 
appeared to record normal hearing of the right ear.  The 
above-referenced positive evidence, demonstrating an in-
service right ear malady and increased hearing impairment 
immediately thereafter, however, balances out this negative 
evidence.  In addition, while the Board finds that the 
September 2006 VA clinician's determination that the 
veteran's hearing loss "is least likely as not less than 
50/50 probability caused by or as a result of noise exposure 
while in the military," is, at best, a somewhat confusing 
statement, even assuming that this opinion weighs against the 
veteran's claim, the March 2002 VA positive nexus opinion 
counterbalances it, thus bringing these two conflicting 
opinions to a point of relative equipoise.  Overall, the 
Board adjudges the evidence of is at least evenly divided on 
the question of causation, in which case the veteran receives 
the benefit of the doubt in his favor.  38 U.S.C.A. 
§ 5107(b).  Accordingly, service connection for hearing loss 
of the right ear is warranted.           


ORDER

Service connection for hearing loss, right ear, is granted.


REMAND

The Board finds that because the issue of entitlement to an 
initial compensable rating for service connected hearing 
loss, left ear (on appellate status), is inextricably 
intertwined with the above grant of service connection for 
hearing loss, right ear, and required rating of it, the 
AMC/RO must adjudicate the left ear higher initial rating 
issue with specific reference to the veteran's now service 
connected right ear hearing loss disability.  That is, it 
should consider the severity of the veteran's bilateral 
service connected hearing loss disability when assigning the 
appropriate evaluation, rather than employing the techniques 
set forth in 38 C.F.R. § 4.85(f) governing ratings of a 
unilateral service connected hearing loss disability. 

Accordingly, the case is remanded for the following action:

1. The AMC/RO must review the record and 
ensure compliance with all notice and 
assistance requirements set forth in the 
Veterans Claims Assistance Act of 2000 
(VCAA).  See 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 
3.159 (2005).  Notice consistent with 38 
U.S.C.A § 5103(a) and 38 C.F.R. § 
3.159(b)(1) with respect to the claims 
must:

(a) inform the claimant about the 
information and evidence not of record 
that is necessary to substantiate the 
claim for the benefit sought; (b) inform 
the claimant about the information and 
evidence that VA will seek to provide; 
(c) inform the claimant about the 
information and evidence the claimant is 
expected to provide; and (d) request that 
the claimant provide any evidence in the 
claimant's possession that pertains to 
the claim.  

The AMC/RO should provide the veteran 
with VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish ratings and effective dates for 
the benefit sought as outlined by the 
Court of Appeals for Veterans Claims in 
Dingess v. Nicholson, 19 Vet. App. 473, 
484, 486 (2006).  

2. Then, after completion of any other 
notice or development indicated by the 
state of the record, with consideration 
of all evidence added to the record 
subsequent to the last SSOC, the AMC/RO 
must readjudicate the veteran's claim for 
a compensable rating for his service 
connected bilateral hearing loss.  If the 
veteran remains dissatisfied with the 
decision, the AMC/RO should issue an 
appropriate SSOC and provide an 
opportunity to respond.  


The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369, 370 (1999) (per 
curiam).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


